Citation Nr: 1620428	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral foot disorder, and if so, whether the reopened claim should be granted.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for tremors of the bilateral hands.

5.  Entitlement to a rating higher than 10 percent for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to December 1992, from May 2003 to June 2003, from February 2007 to June 2007, from June 2007 to September 2007, and from January 2008 to October 2008.  He had additional service in the Air Force Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2009, December 2010, and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Although the Veteran did not file a notice of disagreement as to the July 2009 rating decision that denied the low back claim and the December 2010 rating decision that denied the sleep apnea claim, new and material evidence related to the claims was associated with the record within one year of issuance of these rating decisions.  Thus, the July 2009 and December 2010 rating decisions did not become final and has been properly identified as on appeal.  See 38 C.F.R. § 3.156(b) (2015).

After the November 2013 statement of the case was issued by the RO, additional evidence was associated with the file, to include post-service medical records and lay statements.  However, there is no need for the RO to consider this evidence.  In this regard, the Board notes that an automatic waiver of RO consideration applies in this case because the Veteran's substantive appeal was received after February 2, 2013, and the Veteran has not requested the Board to remand the case for RO consideration of the evidence.  See 38 U.S.C.A. § 7105 (West 2014).

The Board acknowledges that the Veteran has perfected an appeal with respect to the issues of entitlement to service connection for obsessive compulsive disorder, a bilateral ankle disorder, bilateral leg pain, a cholesterol disorder, erectile dysfunction, a disorder manifested by dizziness and light headedness, a forearm condition, a hip disorder, a pelvic disorder, bilateral hearing loss, posttraumatic stress disorder, a right elbow disorder, tuberculosis, mental stress, and residuals of a left shoulder strain, as well as claims for increased ratings for hypertension, and left and right knee disabilities.  However, the Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) has not certified these issues for consideration by the Board, and it appears the AOJ is still taking action on the claims.  In addition, these issues were neither identified nor addressed by the Veteran's representative as issues before the Board in the April 2016 brief provided by the representative.  As such, the Board will not accept jurisdiction over these issues at this time, but these issues will be the subject of a subsequent Board decision, if otherwise in order.

The record before the Board consists of an electronic file known as Virtual VA and an electronic file known as the Veterans Benefits Management System (VBMS).

The reopened claim for service connection for a bilateral foot disorder and the claims for service connection for a low back disorder, sleep apnea, and hand tremors are addressed in the REMAND that follows the ORDER section of the decision below.

In May 2015, the Veteran raised an informal claim for service connection for diabetes mellitus.  This claim has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  In a March 2006 rating decision, the RO denied to reopen claims for service connection for right and left foot disorders; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral foot disorder.

3.  Throughout the period of the claim, the Veteran's service-connected skin disability has affected less than 20 percent of the exposed area and the total body area and has not required constant or near constant systemic therapy.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral foot disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for a rating higher than 10 percent for PFB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the decision below, the Board is reopening the claim for service connection for a bilateral foot disorder, and remanding the claim for additional development.  Thus, no discussion of VA's duty to notify and assist within the context of this issue is necessary.

The Veteran was provided with all required notice with respect to the increased rating claim in letter sent in June 2012, prior to the initial adjudication of the claim.

The record also reflects that all pertinent available service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations, and the Board finds the examination report to be adequate for rating purposes.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the Veteran's claims.


II.  New and Material Evidence Claim

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In a March 2006 rating decision, the RO reopened claims for service connection for right foot and left foot disorders but denied service connection for the disorders on the basis that the conditions were not shown during or related to his period of active duty.  While the RO acknowledged the Veteran's exostosis of the dorsal 1st metatarsocuneiform joint diagnosis, it determined that there was no evidence indicating the disorder was incurred in or aggravated by the Veteran's military service.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision or submit any pertinent evidence within the appeal period.

Evidence associated with the record since the March 2006 rating decision reflects the Veteran's subsequent periods of military service and also includes VA treatment records showing a diagnosis of plantar fasciitis from August 2008.  Additionally, in August 2012, the Veteran attributed his currently diagnosed foot disorder to the demanding and strenuous activity from marching, walking, standing, and carrying heavy equipment while wearing combat boots during service.  The Board finds that this medical and lay evidence is not cumulative or redundant of the evidence of record at the time of the March 2006 rating decision.  Moreover, this evidence relates to unestablished facts necessary to substantiate the Veteran's claim.  Therefore, it is new and material, and reopening of the claim is in order.

III.  Claim for Increased Rating for PFB

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PFB is evaluated analogously under Diagnostic Code 7806, pertaining to dermatitis or eczema.  Under this diagnostic code, a 10 percent rating is assigned for conditions affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or where there has been a requirement of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  The next higher rating of 30 percent is authorized if the disability affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or if there has been a requirement of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum, 60 percent rating is assigned for more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Diagnostic Code 7806 also instructs that disabilities can be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 7801-7805), depending upon the predominant disability.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran seeks a rating higher than 10 percent for his service-connected PFB.  Specifically, he asserts that his skin disability covers both cheeks of his face and his neck, and thus constitutes more than 20 percent of the exposed areas affected.  The Veteran claims that the disability warrants at least a 30 percent rating.  

A November 2010 VA skin examination report documents the Veteran report of persistent folliculitis due to shaving, characterized by papular type lesions on his face and neck that were pruritic and painful.  The examiner noted the Veteran's near constant use of topical medications to treat the condition during the previous twelve months, which did not involve the use of corticosteroid or immunosuppressive medication.  The Veteran further reported that he used antibiotics for the disability.  On the physical examination, the examiner noted the presence of papular type lesions to the bilateral face and neck area and hypopigmentation of the base of the skin.  The Veteran's skin disability affected greater than 5 percent but less than 20 percent of exposed areas (head, face, neck, and hands), and affected greater than 5 percent but less than 20 percent of the total body area.  

During an April 2011 VA skin diseases examination, the Veteran reported that his continued to experience "bumping up" on the bearded areas of his face.  Reportedly, the Veteran continued to use a topical antibiotic solution and a topical cream daily, but denied the use of oral medication for his disability.  He made no report of systematic symptoms associated with his skin lesions.  The physical examination revealed scattered papules on the bearded area of the Veteran's face and his anterior neck.  No pustules or disfiguring scars were noted.  The examiner characterized the Veteran's PFB as mild and noted that the disability involved 1 percent of the Veteran's total body surface and 3 percent of the exposed areas.  

The most recent June 2015 VA skin diseases examination report reflects the Veteran's description of experiencing constant PFB symptoms that consisted of intermittent bumps or "whiteheads," erythremia, ingrown hairs, and itching.  He continued to use prescription topical creams for the disability, and the examiner specifically noted that the Veteran used prescription skin fading cream on a constant or near constant basis during the previous twelve months.  The Veteran's skin disability covered the anterior neck and bilateral jaw areas and affected less than 5 percent of the exposed area and the total body area.  No other skin conditions or pertinent physical findings were noted.  His skin disability did not cause scarring or disfigurements of the head, face, or neck.  The Veteran reported that his skin disability affected his ability to work in that he experienced multiple symptoms and the treatment of the condition was time consuming.

VA treatment records dated during the pendency of the claim document symptomatology and findings similar to that documented on the VA examinations.

Based on review of the foregoing, the evidence does not show that a rating higher than 10 percent is warranted for the Veteran's PFB at any time during the period of the claim.  As noted above, a 30 percent rating in this case is warranted for a skin disability affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or one that requires systemic therapy such as corticosteroids or other immunosuppressive drugs.  The objective evidence in this case indicates that the Veteran's PFB covers less than 20 percent of exposed areas and his total body, and that he only requires the use of antibiotics and topical creams to treat his skin symptomatology.  Thus, there is no basis to warrant a higher rating under Diagnostic Code 7806.  

In reaching this determination, the Board has considered the Veteran's contentions that an increased rating is warranted for his PFB, to include the April 2016 assertion that the disability covers 20 percent or more of the exposed areas affected (the face, chin, and neck).  The Board notes, however, that the Veteran has not provided any evidence to support his statement that at least 20 percent of the exposed area is affected by his service-connected PFB.  Alternatively, the November 2010, April 2011, and June 2015 skin diseases examinations were conducted by trained medical professionals and provided percentages of the entire body and exposed areas affected after physical examination.  The Board finds the VA examinations to be the most probative evidence of record with respect to the percentage of exposed areas and entire body affected by the Veteran's service-connected PFB, as there is no objective evidence of record that contradict these findings.

The Board has also considered whether a separate or higher rating is warranted under any of the other diagnostic codes related to skin disorders.  Diagnostic codes 7800-7805 all provide ratings based on scarring.  However, the evidence does not establish, and the Veteran has not alleged, he experiences any scarring as a result of his skin disability.  Instead, all of the VA examinations of record note the Veteran does not have any scarring.  Therefore, entitlement to a separate or higher rating under any of these codes is not warranted.

In addition, the Board has considered whether staged ratings are appropriate in this case.  For the reasons explained above, a rating in excess of 10 percent is not warranted for any portion of the period on appeal.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the service-connected PFB are contemplated by the schedular criteria and higher ratings are authorized for greater impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, although the Veteran has submitted evidence of his medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to his service-connected PFB has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2011).


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for entitlement to service connection for a bilateral foot disorder is granted.

Entitlement to a rating higher than 10 percent for PFB is denied.


REMAND

Additional development is required for the reopened bilateral foot disorder claim, as well as the other claims for service connection remaining on appeal.

As an initial matter, it does not appear that all of the Veteran's service treatment records have been associated with record.  Specifically, the record does not include complete service treatment records for his periods of reserve service following his discharge from his first period of active service in December 1992, or his periods of active duty from May 2003 to June 2003, from February 2007 to June 2007, from June 2007 to September 2007, and from January 2008 to October 2008.  Thus, on remand, the RO must take appropriate action to obtain this outstanding evidence or otherwise determine that the evidence is unavailable.  

Bilateral Foot Disorder

As noted above, the Veteran asserts his current bilateral foot disorder is due to the physical demands from walking, standing, marching, and running during service.  In this regard, a November 1992 service treatment records indicates that the Veteran suffered injuries to his feet when a heavy weight fell on him, at which time he was diagnosed as having a left foot bone spur.  He was treated for pes planus/foot pain in July 1992, prior to discharge from his first period of active duty.  Additionally, the Veteran contends to have experienced foot symptoms since service.  As he has not yet been afforded a VA examination for his claim, under VA's duty to assist, a remand is needed in order to afford the Veteran an appropriate examination to determine whether any foot disorder present during the claim is etiologically related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claimed disability may be associated military service for the purposes of a VA examination).

Low Back Disorder

The Veteran claims his currently diagnosed low back disorder is related to his military service, to include the physical demands he endured during his periods of active duty and periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Review of the service treatment records shows July 1981 radiological findings of anterior wedging of an upper thoracic vertebral body consistent with a compression fracture.  Subsequent post-service VA records include the Veteran's reports of low back symptomatology since service.   

In support of this claim, the Veteran submitted a February 2016 letter from his private treating physician, who opined that the Veteran's diagnosed lumbar traumatic facet arthropathy more like than not occurred during his active duty service and stems from the duties he performed while on active duty.  However, this private opinion is inadequate for adjudication purposes because it is not supported by sufficient medical rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The medical and lay evidence, however, has triggered the VA's duty to provide the Veteran with a medical examination to determine the onset and etiology of all low back disorders present during the period of the claim.  See 38 U.S.C.A. § 5103A; McLendon, 20 Vet. App. 79.

Sleep Apnea and Bilateral Hand Tremors

Regarding the remaining claims, the Veteran seeks service connection for sleep apnea and tremors of the hands due to service.  Most recently, in April 2016, his representative claimed that these disorders were caused or aggravated by his service-connected depression, and thus has raised the issue of whether service connection is warranted for these disabilities on a secondary basis.  Here, the Board notes that the Veteran has not been afforded notice of the evidence necessary to establish service connection on a secondary basis under 38 C.F.R. § 3.310, nor has the RO had the opportunity to consider the claims on this basis in the first instance. Thus, on remand, the RO must send corrective notice to the Veteran addressing secondary service connection for sleep apnea and tremors of the hands.

Additionally, the exact nature of the Veteran's claimed hand disorder is unclear from the current medical evidence, and the evidence does not include etiological opinions with regard to the claimed disorders.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Given this, a remand is warranted in order to obtain medical opinions regarding the nature and etiology of the Veteran's claimed tremors of the hands disorder and sleep apnea.   

Finally, the RO should undertake appropriate action to obtain all outstanding VA and private medical records pertinent to the remaining claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran all required notice in response to the claim for service connection for sleep apnea and tremors of the bilateral hands on a secondary basis.

2.  Undertake appropriate action to obtain the Veteran's complete service treatment records for his periods of active duty from May 2003 to June 2003, from February 2007 to June 2007, from June 2007 to September 2007, and from January 2008 to October 2008, as well as all service treatment records from his service in the Air Force Reserves.  If the RO determines the records do not exist or that further attempts to obtain them would be futile, the RO must issue a Formal Finding of Unavailability Memorandum detailing the steps the RO took to obtain such records and why further efforts would be futile.  The RO must then associate the memorandum with the record and provide a copy to the Veteran.

3.  Undertake appropriate action to associate with the record all outstanding medical records pertinent to the claims remaining on appeal.

4.  Once the record is developed to the extent possible, the RO should afford the Veteran examinations by a physician(s) with sufficient expertise to determine the etiology of all foot, low back, sleep apnea, and hand disorders that have been present during the pendency of the claims.  All pertinent evidence must be made available to and reviewed by the examiner(s), and any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the appropriate examiner is asked to respond to the following:

(a)  Bilateral foot and low back disorders- the examiner should state a medical opinion as to whether it is at least as likely as not (at least 50 percent probable) that any foot and low back disorder present during the pendency of these claims is etiologically related to the Veteran's active duty, or was incurred in or aggravated by a period of ACDUTRA or INACDUTRA.  In providing this opinion, the examiner must consider and discuss the Veteran's competent lay statements regarding the onset and progression of the claimed disorders, as well as his assertion that the disorders are due to the physical demands during his military service.

(b)  Sleep apnea- the examiner should state a medical opinion as to whether there is a 50 percent or better probability that the Veteran's sleep apnea originated in or is otherwise etiologically related to service, and if not, an opinion as to whether there is a 50 percent or better probability the disorder was caused or permanently worsened by the Veteran's service-connected depressive disorder.  In providing the requested opinion, the examiner must consider and discuss the article identified by the Veteran's representative (CDC Study Shows Association Between Depression and Sleep Apnea) regarding the sleep apnea and depression, as well as the Veteran's competent statements regarding the onset and progression of the disorder.

(c)  Tremors of the hands- the examiner should state a medical opinion as to whether there is a 50 percent or better probability that any neurological disorder of the hands originated in or is otherwise etiologically related to service, and if not, an opinion as to whether there is a 50 percent or better probability the disorder was caused or permanently worsened by the Veteran's service-connected depressive disorder.  In providing the requested opinion, the examiner must consider and discuss the Veteran's competent statements regarding the onset and progression of the disorder.

The supporting rationale for all opinions expressed must be provided.  If the examiner(s) is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.

5.  The RO should also undertake any other development it determines to be warranted.

6. Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


